Citation Nr: 1041692	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for spondylitic and 
arthritic changes to the lumbar spine.  

2.  Entitlement to service connection for spondylitic and 
arthritic changes to the cervical spine, to include as secondary 
to spondylitic and arthritic changes to the lumbar spine.  

3.  Entitlement to service connection for a right hand 
disability, to include as secondary to spondylitic and arthritic 
changes to the cervical spine.  

4.  Entitlement to service connection for a left hand disability, 
to include as secondary to spondylitic and arthritic changes to 
the cervical spine.  

5.  Entitlement to service connection for a nerve disability in 
the left upper extremity, to include as secondary to spondylitic 
and arthritic changes to the cervical spine.  

6.  Entitlement to service connection for a nerve disability in 
the right upper extremity, to include as secondary to spondylitic 
and arthritic changes to the cervical spine.  

7.  Entitlement to service connection for a nerve disability in 
the left lower extremity, to include as secondary to spondylitic 
and arthritic changes to the cervical spine and varicose veins.  

8.  Entitlement to service connection for a nerve disability in 
the right lower extremity, to include as secondary to spondylitic 
and arthritic changes to the cervical spine and varicose veins.  

9.  Entitlement to service connection for changes in eyesight, to 
include as secondary to spondylitic and arthritic changes to the 
lumbar spine.  

10.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active duty from December 1961 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible for 
his varicose veins, he has not submitted evidence of 
unemployability or claimed to be unemployable as a result of his 
varicose veins.  Therefore, the question of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU rating) has not been 
raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


REMAND

The Veteran seeks service connection for spondylitic and 
arthritic changes to the lumbar spine.  The Board notes that a 
Social Security Administration (SSA) inquiry conducted in 
September 2005 indicated that the Veteran's application for SSA 
disability benefits was denied.  Although the inquiry did not 
specify which disabilities the Veteran included in his 
application for SSA disability benefits, private treatment notes 
indicate that the Veteran was seeking to change his employment 
status due to his back condition to a job which did not require 
lengthy periods of sitting behind a desk because such activity 
placed increased stress on his back.  Also associated with the 
claims folder is an April 1990 Physician's Statement in 
Connection with Disability Retirement Under the Civil Service 
Retirement System indicating that the Veteran suffered from back 
pain related to his job activities.  Such strongly suggests that 
the records associated with his denied SSA disability claim are 
likely relevant to his claim for entitlement to service 
connection for spondylitic and arthritic changes to the lumbar 
spine.  

The Court has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 
Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).  Further, the Veterans Claims Assistance Act of 
2000 (VCAA) emphasizes the need for VA to obtain records from 
other government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  In the recent case of Golz v. Shinseki, 590 F.3d 
1317 (2010), the United States Court of Appeals for the Federal 
Circuit found that, when a SSA decision pertains to a completely 
unrelated medical condition and the Veteran makes no specific 
allegations that would give rise to a reasonable belief that the 
medical records may nonetheless pertain to the injury for which 
the Veteran seeks benefits, relevance is not established.  There 
must be specific reason to believe these records may give rise to 
pertinent information to conclude that they are relevant. 

In this case, as noted, there is evidence that suggests that the 
records held by SSA would be relevant to the Veteran's claim for 
service connection for low back disability.  Therefore, the 
medical records from SSA pertaining to any award or denial of 
disability benefits, related specifically to the Veteran's 
spondylitic and arthritic changes to the lumbar spine, must be 
requested and associated with the claims file before a decision 
can be issued on his claims.  

The Veteran also seeks service connection for spondylitic and 
arthritic changes to the cervical spine and changes in eyesight.  
Specifically, he alleges that his cervical spine disorder 
developed secondary to his lumbar spine disorder, and that he 
developed a vision disorder as a result of taking Motrin to 
alleviate the pain from his lumbar spine disorder.  As such, the 
resolution of his lumbar spine claim could impact upon VA's 
consideration of his cervical spine and eyesight claims.  
Therefore, the Board finds that, because the spondylitic and 
arthritic changes to the cervical spine and changes in eyesight 
claims are inextricably intertwined with his lumbar spine claim, 
they must be considered together; and, thus, a decision by the 
Board on the Veteran's cervical spine and eyesight claims would 
at this point be premature.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Similarly, the Veteran seeks entitlement to service connection 
for a right hand disability, a left hand disability, a nerve 
disability of the left upper extremity, and a nerve disability of 
the right upper extremity.  Specifically, he alleges that all of 
these disabilities developed secondary to his spondylitic and 
arthritic changes to the cervical spine.  As such, the resolution 
of his cervical spine claim could impact upon VA's consideration 
of his right hand disability, left hand disability, nerve 
disability of the left upper extremity, and nerve disability of 
the right upper extremity claims.  Therefore, the Board finds 
that, because these claims are inextricably intertwined with his 
cervical spine claim, they must be considered together; and, 
thus, a decision by the Board on the Veteran's bilateral hand 
disabilities claims and nerve disabilities of the bilateral upper 
extremities claims would at this point be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran also seeks entitlement to an evaluation in excess of 
10 percent for varicose veins of the left lower extremity.  Under 
the Veteran's Claim Assistance Act (VCAA), VA has a duty, when 
appropriate, to conduct a thorough and contemporaneous 
examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 
121 (1991).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, the Veteran was last afforded a VA arteries and veins 
examination in June 2007.  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  However, the Court has also held that a 
Veteran is entitled to a new VA examination where there is 
evidence, including his statements, that the disability has 
worsened since the last examination.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
In his October 2010 appellant's brief, the Veteran indicated that 
his varicose veins worsened since the June 2006 VA examination, 
which no longer accurately portrayed his current disability 
picture.  Based on the current evidence of record, the Board 
finds that a more contemporaneous examination is needed to 
properly evaluate the current level of the Veteran's service-
connected varicose veins.

In addition, the Veteran also seeks service connection for nerve 
disabilities of the bilateral lower extremities which he claims 
are due to, in part, his service-connected varicose veins.  As 
such, the resolution of his varicose veins claim could impact 
upon VA's consideration of his nerve disabilities of the 
bilateral lower extremities claims.  Therefore, the Board finds 
that, because the nerve disabilities of the bilateral lower 
extremities claims are inextricably intertwined with his varicose 
veins claim, they must be considered together, and thus a 
decision by the Board on the Veteran's nerve disabilities of the 
bilateral lower extremities claims would at this point be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

 1.  The RO should obtain from the SSA a copy 
of any disability determinations it has 
rendered for the Veteran and all records upon 
which these decisions were based.  Any 
negative response should be included in the 
claims file.

2. The RO should schedule the Veteran for an 
appropriate VA examination(s) to determine 
the current severity of his service-connected 
varicose veins and the existence of any nerve 
disabilities of the bilateral lower 
extremities.  Any tests deemed necessary 
should be conducted, and all clinical 
findings should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction with 
the examination, and the examiner must note 
that the claims folder has been reviewed.   
The examiner is requested to address the 
following:

i) the nature of the Veteran's left leg edema 
(e.g., whether it is intermittent or 
persistent in nature);

ii) the presence and extent of any 
pigmentation, eczema, or ulceration;

iii) the extent to which the Veteran's 
symptoms are relieved by left leg elevation; 
and

iv) whether the left leg varicose veins, in 
and of themselves, preclude the Veteran from 
securing and following a substantially 
gainful occupation.

In addition, the examiner is asked to opine 
as to whether there are any current nerve 
disabilities found to be present in either of 
the Veteran's bilateral lower extremities.  
If so, the examiner is asked to opine whether 
it is at least as likely as not (50 percent 
or more likelihood) that any current nerve 
disabilities developed secondary to or were 
aggravated beyond their natural progression 
by the Veteran's service connected varicose 
veins.  

Rationale for any opinion expressed should be 
provided.  If any requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.

3.  The RO should then review the claims file 
and determine whether any additional 
development is deemed warranted, including 
the performance of a VA examination(s) for 
any of the other claimed disabilities.

4.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


